--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT No. 1 (the “Amendment”) is dated for reference the 17th day of
February, 2016.

BETWEEN

COUNTERPATH CORPORATION a company incorporated under the laws of the State of
Nevada and having an office at Suite 300, One Bentall Centre, 505 Burrard
Street, Vancouver, British Columbia, Canada, V7X 1M3

(the “Parent”)

AND

COUNTERPATH TECHNOLOGIES INC. (f.k.a. CounterPath Solutions R&D Inc.) a company
incorporated under the laws of the province of British Columbia and having an
office at Suite 300, One Bentall Centre, 505 Burrard Street, Vancouver, British
Columbia, Canada, V7X 1M3

(the “Subsidiary”)

AND

DONOVAN JONES having an address for notice at 2266-138A Street, White Rock,
British Columbia, Canada V4A9V5

(the “Employee”)

(each of the Parent, the Subsidiary and the Employee, a “Party” and together,
the “Parties”)

WHEREAS:

A.

The Subsidiary and the Employee entered into an Employment Agreement dated
September 13, 2007 (the “Agreement”);

    B.

Whereas under the Agreement, if the Employee is terminated pursuant to section
11.1, 11.2 or 12.2, the Subsidiary will pay to the Employee a severance payment
of CDN$675,000, which was calculated on the basis of twenty-four months of the
then base salary and twenty-four months of bonus and/or incentive with such
bonus and/or incentive objectives being considered fully met;

    C.

Whereas under the Agreement the employee is entitled to a disability benefit
providing payments commensurate with his salary set out in section 2 including a
draw against bonus of 43.75%, which was calculated on the basis of 50% of the
bonus and/or incentive of 87.5% of the then base salary;

    D.

On April 30, 2008, the Parent appointed the Employee to the position of
President and Chief Executive Officer of the Parent;

    E.

The Subsidiary amended the Employee’s base salary and bonus and/or incentive
calculation several times between 2007 and 2014 with base salary increasing to
CDN$30,208.33 per month with an ability to earn up to 50% of his base salary
(paid and earned quarterly) based upon meeting certain objectives; and


CounterPath Technologies Inc. and CounterPath Corporation Amendment No. 1 to
Employment Agreement Page 1 of 4


--------------------------------------------------------------------------------


F.

The Employee and the Subsidiary wish to enter into this Amendment to clarify and
amend certain terms of Agreement, including flowing through modifications to
base salary and bonus to certain terms of the Agreement and adding the Parent as
a party to the Agreement for the purposes of guaranteeing all obligations to be
made by the Subsidiary to the Employee under the Amended Agreement (as defined
herein).

THIS AGREEMENT WITNESSES that, in consideration of the mutual covenants and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the Parties,
the Parties agree as follows:

1.

The Agreement shall be amended by adding the Parent as a party to the Agreement
as follows:

“CounterPath Corporation, a company incorporated under the laws of the state of
Nevada and having an office at Suite 300, One Bentall Centre, 505 Burrard
Street, Vancouver, British Columbia, Canada, V7X 1M3.

(hereinafter referred to as the “Parent”)”

2.

Section 2 (Salary & Benefits) of the Agreement shall be deleted in its entirety
and replaced with the following:


“2.

Salary and Benefits. The Company shall pay the Employee a salary of
CDN$30,208.33 per month for the services of the Employee, payable at regular
payroll periods established by the Company. The Employee's salary will be
subject to deductions for Income Tax and Social Security remittances
(collectively the "Government Deductions"). The Company shall also provide the
Employee with (a) extended medical and dental insurance coverage as provided to
other employees of the Company, and (b) participation in a bonus and incentive
plan which shall provide the Employee the ability to earn up to 50% of his base
salary (paid and earned quarterly based upon performance achievement of
predefined objectives to be mutually agreed to between the Company and the
Employee). The Employee will be entitled to participate in the Company’s benefit
programs including the Company’s Employee Share Purchase Program and its Group
Retirement Savings Plan (collectively the “Plans”) in accordance with the
provisions of the Plans.”


3.

Section 3 (Duties and Position) of the Agreement shall be deleted in its
entirety and replaced with the following:


“3.

Duties and Position. The Company employs the Employee in the capacity of
President and Chief Executive Officer of the Parent. The Employee’s duties shall
include those commonly associated with the aforesaid capacity. The Employee
reports to the Board of Directors (the “Board”) and will comply with all lawful
instructions given by the Board.”


4.

Section 9 (Vacation) of the Agreement shall be deleted in its entirety and
replaced with the following:


  “9. Vacation. The Employee shall be entitled to a yearly paid vacation of five
(5) weeks beginning on January 1, 2016.”


5.

Section 10 (Disability) of the Agreement shall be deleted in its entirety and
replaced with the following:


  “10.  Disability. It is understood and agreed that while the Employee is
entitled to receive payments under any disability insurance plan for senior
executives of the Company (when established by the Company and which disability
insurance plan provides payments commensurate with his salary set out in Section
2, including a a 50% draw against his bonus), then the Employee will not be
entitled during such time, to receive the salary and or/bonus set out in Section
2. The Employee's full compensation will be reinstated upon the Employee's
return to work on a full-time basis.”


CounterPath Technologies Inc. and CounterPath Corporation Amendment No. 1 to
Employment Agreement Page 2 of 4


--------------------------------------------------------------------------------


6.

Section 13(a) (Severance) of the Agreement shall be deleted in its entirety and
replaced with the following:


“13. Severance. Post-termination severance shall be paid to the Employee based
upon the following schedule:


  (a)

If the Employee is terminated pursuant to Section 11.1, 11.2, or 12.2, the
Company will pay to Employee (i) twenty-four months compensation (base salary
plus any applicable bonus and/or incentive outlined in Section 2.(b) with
objectives being considered fully met); ii) extended medical and dental
insurance coverage as set out in Section 2.(a) for a period of 24 months from
termination; and (iii) all options and Deferred Share Units, which have not
vested in accordance the Agreement(s) between the parties, shall immediately
vest and become exercisable.”


7.

The following section be added as Section 23 of the Agreement:


“23.

Guarantee of Obligations of the C+ompany by the Parent. The Parent agrees to
guarantee and satisfy the obligations of the Company under this Agreement (as
amended from time to time) in the event that the Company fails to satisfy any
such obligations.”


8.

Except as amended hereby, the Parties agree that the Agreement continues to be
binding, unchanged, and in full force and effect. Upon execution of this
Amendment by each of the Parties, the Agreement and this Amendment will be read
and construed as one agreement (together, the “Amended Agreement”). The Amended
Agreement contains the entire understanding of the Parties with respect to the
subject matter of this Agreement and the Agreement and cancels and supersedes
any prior understandings, agreements, negotiations and discussions, whether
written or oral, between the Parties.

    9.

No amendment, modification or rescission of this Amendment shall be effective
unless set forth in writing and signed by each of the Parties.

    10.

This Amendment shall in all respects be interpreted, construed and governed by
and in accordance with the laws of the Province of British Columbia, and the
federal laws of Canada applicable therein. The Parties attorn to the exclusive
jurisdiction of the courts of the Province of British Columbia.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


CounterPath Technologies Inc. and CounterPath Corporation Amendment No. 1 to
Employment Agreement Page 3 of 4

--------------------------------------------------------------------------------


11.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or electronic form and the Parties adopt any signatures
received by electronic transmission as original signatures of the Parties.

IN WITNESS WHEREOF the parties hereto have duly executed this Amendment as of
the date first above written.

COUNTERPATH TECHNOLOGIES INC. | Donovan Jones   |     |     |     |     |   /s/
David Karp | /s/ Donovan Jones (Authorized Signature) | Signature of Employee  
|     |     | February 22, 2016   | Date Signed


COUNTERPATH CORPORATION                   /s/ Owen Matthews   (Authorized
Signature)  


CounterPath Technologies Inc. and CounterPath Corporation Amendment No. 1 to
Employment Agreement Page 4 of 4


--------------------------------------------------------------------------------